UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-1078


NANCY MATHIAS ADAIR,

                  Plaintiff - Appellant,

             v.

MCGUIREWOODS, LLP; JOSEPH G. TIRONE,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Marvin J. Garbis, Senior District
Judge. (1:06-cv-02602-MJG)


Submitted:    July 29, 2009                 Decided:   August 6, 2009


Before WILKINSON, MICHAEL, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nancy Mathias Adair, Appellant Pro Se. William Willis Carrier,
III, Jaime Walker Luse, TYDINGS & ROSENBERG, LLP, Baltimore,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Nancy Mathias Adair appeals from the district court’s

judgment     after     a    jury    trial        dismissing        all   claims     against

McGuireWoods, LLP (“McGuireWoods”).                     Adair claimed McGuireWoods

interfered with her rights under the Family Medical Leave Act of

1993,   29    U.S.C.       §§   2601-2654        (2006)    (“FMLA”)        and   retaliated

against her for asserting her entitlement to leave under the

Act.    She    also    asserted          state    law     claims    of     defamation     and

intentional infliction of emotional distress.                       We affirm.

             When reviewing the evidence at trial, this court must

determine whether there was sufficient evidence to support the

jury verdict.         The evidence must be viewed in the light most

favorable to the prevailing party and all reasonable inferences

must be drawn in the party’s favor.                       The court must not weigh

the evidence or assess the credibility of witnesses.                             Baynard v.

Malone, 268 F.3d 228, 234-35 (4th Cir. 2001); Herold v. Hajoca

Corp., 864 F.2d 317, 319 (4th Cir. 1988).                      We find the evidence

supports the jury’s findings that McGuireWoods did not interfere

with Adair’s right to seek leave under the FMLA, nor was she

terminated in retaliation for having sought protection under the

FMLA.

             With respect to the trial issues raised by Adair on

appeal, we find no reversible error with the district court’s

evidentiary     decisions,         the    manner    in     which     the    trial   was   to

                                             2
proceed    or    with    the    jury.          The    court      did     not       abuse    its

discretion by granting in part McGuireWoods’ motion in limine.

See   Buckley     v.    Mukasey,      538     F.3d    306,      317    (4th     Cir.       2008)

(stating standard of review).                     We further find no reversible

error with respect to evidence about one of the Defendants being

injured    on    September      11,     2001.         Because     Adair        cannot       show

prejudice, it was also not reversible error to inquire as to

whether   Adair’s       brother       could       afford   to    cover    the       costs     of

providing care for their mother.

               While we review decisions made on summary judgment de

novo, we find no reversible error with respect to the district

court’s   decision       to    drop    one    of     the   Defendants         or    to     grant

summary    judgment      to    McGuireWoods          on    Adair’s       defamation         and

intentional infliction of emotional distress claims.

               As for the remaining issues raised by Adair, we find

no    merit.      Accordingly,        we     affirm.       We    dispense          with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                     AFFIRMED




                                              3